DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant application is 22 July 2020.

Election/Restrictions
Applicant’s election of the following species in the reply filed on 1 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Applicant has elected gelatin (film forming agent), ionic detergent (detergent), pancreatic lipase (enzyme), glycerin (plasticizing agent), CBD (target molecule), glycerin (emulsifying agent).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 depends from claim 26, which does not exist, therefore the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 2017/0252300) in view of Vieira et al. (European Polymer Journal 47 (2011) 254-263).
The Applicant claims, in claim 1, a composition comprising a film base comprising a film forming agent, a plasticizer, and a solvent and a matrix within the film base comprising a target molecule encapsulated in a micellar formulation comprising an aqueous detergent. Claims 2-4 narrow the target molecule to CBD. Claims 5-6 narrow the detergent. In claim 9-10, the matrix additionally comprises a plasticizing agent. Claims 11-12 require the matrix to additionally comprise an emulsifying agent. Claims 14 and 16-17 narrow the film forming agent and in claim 15 a secondary film forming agent is required. Claim 21 is a method of treating pain by administering the composition.
Modi teaches an orally administrable micellar composition comprising a pharmaceutical agent encapsulated in micelles (abstract). The pharmaceutical agent can be selected from the group comprising cannabidiol (CBD) [0028, 0053]. The preferred solvent in the micelle is water [0065] and the not micelle base also comprises an aqueous solvent [0012]. The composition can optionally comprise an isotonic agent to stabilize the micelles in solution selected from the group comprising glycerin (0.1-30% by weight) [0026]. The formulation may comprise a film forming agents such as gelatin (5-80% by weight) [0071] and a plasticizing agent (0-20% by weight) [0080]. The micelle formulation may further comprise a surfactant such as sodium lauryl sulfate or polyoxyethylene (40) stearate [0086].
Modi does not teach glycerin as the plasticizing agent. 
Vieira teaches that glycerol (aka glycerin) is a plasticizer useful in films (pg 258, table 1).
It would have been prima facie obvious to prepare the formulation of Modi which comprises a micelle comprising CBD and an aqueous solvent wherein the micelle can further be mixed with a surfactant such as sodium lauryl sulfate. The formulation further comprises an isotonic agent for stability such as glycerin, a plasticizer, and gelatin. The specific combination of features claimed is disclosed within the broad generic ranges taught by Modi but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Modi does not anticipate this specific combination of glycerin, gelatin, plasticizer, and micelle components anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed orally administrable components from within Modi, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding the plasticizer, although Modi gives a few suggestions of suitable agents, the disclosure is broad to any plasticizing agent. Moreover, Modi already teaches including glycerin in the formulation. Vieira teaches that glycerol (aka glycerin) is a plasticizer useful in films, thus it would have been obvious to include glycerin as the plasticizing agent taught by Modi.
Regarding the surfactant (aka detergent), Modi teaches sodium lauryl sulfate and polyoxyethylene (40) stearate are both alternatives, thus it would have been obvious to use one or the other or both together in the formulation.
Regarding the film-forming agent, Modi teaches the formulation may comprise a film forming agents such as gelatin but also teaches other agents such as collagen. Thus, it would have been obvious to use one or the other or both together in the formulation. Moreover, Modi is general when referring to gelatin and does not provide guidance to any preference on type of gelatin. Thus, any gelatin would be suitable based on the disclosure of Modi.
Accordingly, claims 1-6, 9-12, 14-17, and 21 are obvious in view of the prior art above.

Claims 1-6, 9-12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Modi (US 2017/0252300) in view of Vieira et al. (European Polymer Journal 47 (2011) 254-263) in view of Teles et al. (US 2015/0366815).
See above for a description of claims 1-6, 9-12, 14-17, and 21. Claim 18 requires the film forming agent to be a non-gelling gelatin hydrolysate.
Modi, as applied supra, is herein applied in its entirety for its teachings a film composition comprising a micelle comprising an active.
Modi does not teach wherein the film forming agent is gelatin hydrolysate.
Teles is directed towards a capsule comprising active drug agents [0007]. Teles teaches that film forming agents can be selected from Type A gelatin, wherein Type A gelatin comprises gelatin hydrolysate [0008].
It would have been prima facie obvious to prepare the film of Modi which comprises a film forming agent which can be selected from gelatin. Since Modi is not specific as to the type of gelatin, any gelatin would have been obvious including Type A gelatin, which is taught by Teles as being a film forming agent. The Type A gelatin comprises gelatin hydrolysate, thus addressing instant claim 18.

Allowable Subject Matter
	Instant claims 7-8, 13, and 19 which require the composition to further comprise an enzyme such as a lipase, are free of the art. The prior art does not teach preparing a micelle encapsulating an active that further comprises an enzyme or lipase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613